Exhibit Index 1 COMPANY PROFILE 2 FINANCIAL SUMMARY 4 MESSAGE TO SHAREHOLDERS 6 BOARD OF DIRECTORS 6 CORPORATE OFFICERS MANAGEMENT'S DISCUSSION AND ANALYSIS M–1 Management’s Discussion and Analysis M–1 Caution Regarding Forward-Looking Statements M–3 Executive Summary M–4 Core Business and Strategy M–7 Key Performance Drivers and Capabilities M–10 Results M–10 Overall Performance M–12 Acquisitions M–13 Selected Annual Information M–14 Results of Operations M–27 Fourth Quarter Results and Quarterly Trends M–30 Liquidity and Capital Resources M–34 Other M–37 Outlook M–40 Critical Accounting Estimates, Developments, and Measures M–51 Risk Factors M–62 Controls and Procedures M–63 Corporate Governance M–64 Subsequent Event CONSOLIDATED FINANCIAL STATEMENTS F–1 Management Report F–2 Independent Auditors’ Report on Financial Statements F–3 Independent Auditors’ Report on Internal Control over Financial Reporting F–4 Consolidated Balance Sheets F–5 Consolidated Statements of Income F–6 Consolidated Statements of Shareholders’ Equity and Comprehensive Income F–7 Consolidated Statements of Cash Flows F–8 Notes to the Consolidated Financial Statements IBC OFFICE LOCATIONS IBC SHAREHOLDER INFORMATION Stantec Inc. 2009 Financial Review Company
